.Case-1.19-cv-01402-MN-CJB---Document.5---Filed-07/30/19--Page.1.0f 2-PagelD-#i-B5. mr. mem:

AO 440:(Rev. 06/12) ‘Summons:in a Civil Action

UNITED STATES DISTRICT COURT

forthe

District-of Delaware

Sapphire Crossing LLC

 

Plaintifi(s)
¥

Civil. Action.No, 19-12 62
Robinhood Markets,. Inc. oe

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

Robinhood Markets, Inc.

c/o Incorporating Services, Lid.
3500 S Dupont Hwy

Dover, De.19901

To; (Defendant 's name and address)

A lawstit has. been filed against you.

Within’21 days after service of this summons on you (not.counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in-Fed. R. Civ,
P, 12 (a)@) or (3).— you must'serve on the plaintiff-an answer to the attached complaint or a.motion under Rule'12 of
the Federal. Rulés of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: ‘Stamatios Stamoulis

Stamoulis & Weinblat LLC
800 N. West Street Third Floor
Wilmington, DE 19804

If you fail to respond, judgment by default will be entered against you for the relief demanded. in the complaint.
Youalso must file:-your answer or- motion with the court.

CLERK OF COURT

JUL 2 92019

Date:

    

Signatire of Clerk or. Députy-Clerk
Case 1:19-cv-01402-MN-CJB Document 5 Filed 07/30/19 Page 2 of 2 PagelD #: 56

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-1402

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) Robinhood Markets, Inc
was received by me on (date) 07/30/2019

[ I personally served the summons on the individual at (place)

 

on. (date)

 

; or

©} I left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

of I served the summons on (name of individual) Shantai Phillips @ 9:08 a.m.

 

 

 

 

, who is
designated by law to accept service of process on behalf of (name of organization) Incorporating Services, Ltd
3500 S. DuPont Hwy., Dover, DE 19901 on (date) 07/30/2019 > OF
TI returmed the summons unexecuted because 5 or
O) Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 07/90/2019 Sth. My, Lirguliny

Server's signagtard

Tina Irizarry-Process Server
Printed name and title

Parcels Inc.
1111B S. Governors Ave.
Dover, DE 19904

Server’s address

Additional information regarding attempted service, etc:

Documents served: Summons; Complaint for Patent Infringement w/Exhibits; Plaintiff Sappire's Notice of Related

Cases; Civil Cover Sheet; Local Rule 73.1; Report on the Filing or Determination of an Action Regarding a Patent or
Trademark; & Rule 7.1
